UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 3, 2011 KBR, INC. (Exact name of registrant as specified in its charter) Delaware1-3314620-4536774 (State or other jurisdiction(Commission File Number) (IRS Employer of incorporation) Identification No.) 601 Jefferson Street Suite 3400 Houston, Texas77002 (Address of principal executive offices) Registrant’s telephone number, including area code: (713) 753-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.Other Events. On January 3, 2011, KBR announced that it had completed its acquisition of JGC Corporation’s 44.94% interest in M.W. Kellogg Limited (MWKL).The press release announcing the transaction is attached hereto as Exhibit99.1. ITEM 9.01Financial Statements and Exhibits. (d) Exhibits. 99.1Press Release dated January 3, 2011, entitled “KBR Completes Acquisition of Affiliate Interests in M.W. Kellogg Limited (MWKL) from JGC Corporation.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KBR, INC. January4, 2011 By: /s/ Jeffrey B. King Vice President, Public Law
